DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-3, 5, 7, 8, 10, 12, 14-18, 20, 22, 23, 25, 27, 29, and 30 are pending.

Election/Restrictions
Applicant’s election without traverse of “immune checkpoint polypeptide” as the species of immunomodulatory polypeptide in the reply filed on 02 August 2022 is acknowledged.
Claims 10 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2022.
	Claims 1-3, 5, 7, 8, 12, 14-18, 20, 22, 23, 27, 29, and 30 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities:
1a.	At pages 19 and 20 of the specification, Tables I and II are difficult read due to the shading.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claim 12 recites the limitation "cell cycle checkpoint polypeptide" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 12, line 2 recites “an immune checkpoint polypeptide”.  Please note that this issue could be overcome by amending one of the phrases in line 2 and 3 to match the other phrase.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3, 5, 7, 8, 12, 14, 16-18, 20, 22, 23, 27, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (abstract idea and law of nature) without significantly more. 
Claim 1 is directed to a method for treating a mammal having cancer, wherein said method comprises: (a) identifying extracellular vesicles (EVs) in a sample from said mammal, wherein said EVs have reduced levels of one or more immunomodulatory polypeptides; and (b) administering a cancer treatment to said mammal.  Independent claim 16 recites a method for treating a mammal having cancer, wherein said method comprises administering a cancer treatment to a mammal identified as having extracellular vesicles (EVs) in a sample from said mammal, wherein said EVs have reduced levels of one or more immunomodulatory polypeptides.
The claims recite a series of steps or acts, thus the claims are directed to a process, which is one of the statutory categories of invention (step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  First, independent claim 1 recites the step of “identifying extracellular vesicles (EVs) in a sample” and independent claim 13 recites that the mammal administered a cancer treatment is “identified as having extracellular vesicles (EVs) in a sample”. These limitations set forth a judicial exception exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “identifying” steps can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)).  Second, claims 1 and 13 recite another judicial exception (revised step 2A, Prong One: yes) because the EV/immunomodulatory polypeptide level limitations (i.e., “EVs have reduced levels of one or more immunomodulatory polypeptides”) are a consequence of natural processes, similar to the naturally occurring correlation found to be law of nature by the Supreme Court in Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012) (see also, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017);; Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQ2d 1152, 1153 (Fed. Cir. 2015)). 
The claims also do not recite any additional elements/steps that integrate the judicial exceptions into a practical application (revised step 2A, Prong Two: No).  Specifically, it is noted that although claims 1 and 13 recite administering a cancer treatment to a mammal, this treatment step is not particular and is instead merely instructions to “apply” the judicial exceptions in a generic way.  Thus, the treatment step does not integrate the mental analysis or natural phenomenon into a practical application. The claims do not recite any additional elements/steps that do more than just describe the judicial exceptions with general instructions to apply the judicial exception. Overall, the claims do not integrate the abstract idea and law of nature into a practical application that impose a meaningful limit on the judicial exceptions (revised step 2A, Prong Two: No). 
Lastly, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Claims 1-3, 5, 7, 8, 12, 14, 16-18, 20, 22, 23, 27, and 29 do not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exceptions (step 2B: No). For instance, claims 5 and 20 recite that the sample from the mammal is a blood sample. Obtaining a blood sample in order to isolate exosomes and perform tests is well-understood, routine and conventional activity for those in the field of diagnostics and is recited at a high level of generality such that it amounts to insignificant extra-solution activity.  When recited at this level of generality, again, there is no meaningful limitation in this step that distinguishes the claimed method from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant's invention at the time of filing. For example, the state of the art at the time of filing the instant application discloses collecting samples and isolating exosomes from a variety of biological fluids, including blood (Witwer et al., J Extracell Vesicles 2: 20360, 2013;; Soung et al. Cancers 9: 8, January 2017). Therefore, the instant claims as a whole do not amount to significantly more than the exceptions themselves and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 1-3, 5, 7, 8, 12, 15-18, 20, 22, 23, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klass et al. (US 2010/0184046; cited on the IDS of 01 February 2021).
Klass et al. teach products and processes for characterizing a phenotype of an individual by analyzing exosomes (page 7, [0094]).  Klass et al. disclose biomarkers or markers from cell-of-origin specific exosomes can be used to determine treatment regimens/therapies (such as chemotherapy, radiation, surgery) for diseases, conditions, disease stages, and stages of a condition (abstract; page 7, [0095]; page 23, [0304]). Klass et al. disclose that the phenotype can be a disease such as a tumor, neoplasm, or cancer (page 8, [0096]). Klass et al. continue to state that the cancer includes brain cancer (such as glioblastoma), breast cancer, prostate cancer, ovarian cancer, head and neck cancer, melanoma, lung cancer, renal cell cancer, colorectal cancer, pancreatic cancer, leukemia, lymphoma, and thyroid cancer (page 8, [0096]; Table 1).  Klass et al. indicate that one or more phenotypes of a subject can be determined by analyzing exosomes in a biological sample obtained from the subject (page 8, [0103]).  Klass et al. teach that the subject or patient is a mammal, such as a human (page 8, [0103]). Klass et al. state that the biological sample is a blood sample (page 8, [0106]). Klass et al. disclose that the exosome can have a diameter of less than about 100 nm (page 10, [0111]). Klass et al. teach that a bio-signature of an exosome from a subject can be used to characterize a phenotype (such as cancer), wherein the bio-signature reflects the particular antigens present on an exosome (page 21, [0278]; page 23, [0297]).   Klass et al. indicate that the biomarker may be a protein or peptide (page 21, [0282]; page 25, [0323]). Klass et al. continue to disclose that the bio-signature can include the underexpression (downregulation) of a biomarker (page 35, [0321, 0323]).  Klass et al. disclose that the biomarker may be CD276 (page 25, [0325]).  


5.	Claims 1-3, 5, 7, 8, 12, 15-18, 20, 22, 23, 27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2020/0264185; priority to 09 November 2017).
	Xu et al. teach a method of treating cancer in a subject comprising determining the level of extracellular vesicle PD-L1 protein in a biological sample obtained from the subject; identifying said subject as responsive to treatment if the level of extracellular vesicle in the biological sample is below a reference level, and administering an anti-cancer therapy directed to PD-1 and/or PD-L1 to said subject identified as responsive to said treatment (page 1, [0008]; page 5, [0034]; pages 16-17, [0125-1026]; claim 40).  Xu et al. disclose that the terms exosome and extracellular vesicle are used interchangeably (page 6, [0038]). Xu et al. teach that the subject refers to both animals and humans (page 9, [0073]). Xu et al. state that the cancer is breast cancer, prostate cancer, bladder cancer, head and neck cancer, melanoma, lung cancer, colon cancer, and lymphoma (page 1, [0009]; pages 10-11, [0084]). Xu et al. indicate that anti-cancer agents include agents that target the PD-1/PD-L1 pathway or chemotherapy (page 10, [0081-0083]).  Xu et al. teach that the biological sample includes bodily fluids, such as blood (page 9, [0071]). Xu et al. disclose that methods of detecting exosomal PD-L1 protein can detect exosomes as small as 10 nm (page 6, [0041]).
Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cumba-Garcia et al. Front Oncol 9: 651, 2019 (teachings of the instant specification)

Llorente et al. (WO 2016/113361; teach a method for screening for prostate cancer comprising determining a decreased level in a sample of one or more polypeptides, wherein said sample comprises urinary exosomes and wherein said sample has been obtained from said subject (pages 3-9; page 13, lines 23-25); disclose that the methods of the invention can be carried out any subject, generally mammals (including humans) (page 33, lines 23-28); state that the methods further comprise a step of treating prostate cancer by therapy or surgery (page 37, lines 31-33 through page 38, lines 1-4); do not teach that the one or more polypeptides are immunomodulatory polypeptides)

Chen et al. Int J Cancer 140: 900-913, 2016 (online 03 November 2016; teach 22 proteins downregulated in serum purified exosomes of colorectal cancer patients; do not teach the proteins are immunomodulatory proteins, as required by the instant claims)

Review of exosomes in cancer diagnosis:
Li et al. Mol Cancer 16: 145, 2017
Reclusa et al. J Thorac Dis 9(Suppl 13): S1373-S1382, 2017
Wang et al. J Transl Med 14: 297, 2016


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
09 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647